                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



    In Re: RFC and RESCAP Liquidating                Case No. 0:13-cv-3451 (SRN/HB)
    Trust Action

    This document relates to:                   ORDER RE: VIDEOCONFERENCING
                                                  OF REMAINING WITNESSES
    ResCap Liquidating Trust v. Primary          Redacted Version of Sealed Order at Doc.
    Residential Mortgage, Inc., Case No. 16-     No. 5471, approved by the Court on
    cv-4070 (SRN/HB)                             3/13/2020.


SUSAN RICHARD NELSON, United States District Judge

         This matter comes before the Court regarding a recent development involving the

coronavirus, otherwise known as COVID-19.1 Currently, Plaintiff ResCap Liquidating Trust

(“ResCap”) and Defendant Primary Residential Mortgage, Inc. (“PRMI”) are engaged in a

bench trial before the Court that began on February 10, 2020. (See Minute Entry [Doc. No.

5425].) The Court held trial on February 10, 11, 12, 13, 14, 18, 19, 20, and 21, as well as

March 3 and 4, 2020. (See Minute Entries [Doc. Nos. 5425, 5429, 5432, 5433, 5434, 5446,

5447, 5450, 5451, 5464, 5465].) The trial is scheduled to resume on Thursday, March 12,




1
       The coronavirus (COVID-19) is a respiratory disease that was first detected in China
but has now been identified in more than 100 locations internationally, including the United
States. The “COVID-19” moniker is an abbreviation of the diseases name “coronavirus
disease 2019.” See Coronavirus Disease 2019 (COVID-19) Situation Summary, CDC
(Mar. 9, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
       The Court takes judicial notice of the Centers for Disease Control and Prevention
website. See Missourians for Fiscal Accountability v. Klahr, 830 F.3d 789, 793 (8th Cir.
2016) (citing Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 648 (7th Cir. 2011) for
the authority of a court to take judicial notice of government websites).
2020, with closing arguments anticipated the following day. (See Minute Entry [Doc. No.

5465].) There are two PRMI witnesses remaining: Dr. Justin McCrary and James Crawford.

       On March 10, 2020, the Court was informed of the following facts. Sometime prior

to March 2, 2020, a Quinn Emanuel attorney in New York who is not a member of ResCap’s

trial team contracted COVID-19. (See Pl.’s March 10, 2020 Letter [Doc. No. 5467] at 1.)

During the week of February 24, 2020, prior to any diagnosis of the infected attorney,




             This past weekend, Quinn Emanuel became aware that the infected attorney had

been diagnosed with COVID-19. (Pl.’s March 10, 2020 Letter at 1.)




Out of an abundance of caution, Quinn Emanuel’s New York office was temporarily closed

after the infected attorney tested positive. (Id.)

       Upon learning of the temporary closure of Quinn Emanuel’s New York office, PRMI’s

counsel contacted counsel for ResCap, as well as PRMI’s two remaining witnesses,

Dr. McCrary and Mr. Crawford. (Def.’s March 10, 2020 Letter [Doc. No. 5468] at 1.)

Dr. McCrary, who lives in New York, and Mr. Crawford, who lives in Utah, have requested

that they not be ordered to travel to Minnesota to provide testimony on March 12. (Id. at 2.)



                                                2
       ResCap proposes that trial continue as scheduled, with the Court and parties exploring

safety measures by which the witnesses could testify in person, while reducing the risk of

viral transmission. (Pl.’s March 10, 2020 Letter at 2.) Alternatively, ResCap proposes that

Dr. McCrary, and Mr. Crawford, as necessary, participate by videoconference. (Id.) Doing

so would allow trial to continue as scheduled, without requiring either witness to travel to

Minnesota. (Id.)

       PRMI’s counsel, however, objects to the use of videoconferencing technology for this

purpose. (Def.’s March 10, 2020 Letter at 2–3.) Counsel contends that presenting testimony

in this fashion would be “patently unfair,” given Dr. McCrary’s “compelling interest in

presenting his testimony in person, just as Plaintiff did with respect to its expert, Dr. Snow.”

(Id. at 2.) Counsel argues that Dr. McCrary would be hindered in his ability to clearly convey

his testimony if he was required to do so via videoconference. (Id. at 2–3.) Counsel also



2
       The CDC has indicated that the symptoms of a COVID-19 infection may appear
anywhere from two to fourteen days after infection. See Symptoms, CDC (March 10,
2020), https://www.cdc.gov/coronavirus/2019-ncov/about/symptoms.html.
                                               3
objects to any suggestion that PRMI submit Mr. Crawford’s testimony by deposition. (Id. at

3.) Counsel contends that because it had planned to present Mr. Crawford’s live testimony at

trial, it had no reason to ask him questions on redirect during his deposition and did not do so.

(Id.) Counsel argues that requiring PRMI to submit designations from its own witness, based

on Plaintiff’s questions, would be fundamentally unfair. (Id.)

       PRMI therefore requests that the Court reschedule the final two days of trial for the

first available dates amenable to the Court and the parties. (Id.) ResCap states that while it

is sympathetic to the witnesses’ concerns, reasonable arrangements can be made to avoid the

prejudice of further delays in the trial schedule. (Pl.’s March 10, 2020 Letter at 3.)

       Pursuant to Federal Rule of Civil Procedure 43(a), “[a]t trial, the witnesses’ testimony

must be taken in open court unless a federal statute, the Federal Rules of Evidence, these

rules, or other rules adopted by the Supreme Court provide otherwise.” However, the rule

also provides that “[f]or good cause in compelling circumstances and with appropriate

safeguards, the court may permit testimony in open court by contemporaneous transmission

from a different location.” Fed. R. Civ. P. 43(a). Accordingly, the decision to require

testimony by videoconference falls within the Court’s discretion. See Thomas v. Anderson,

912 F.3d 971, 977 (7th Cir. 2018) (“[U]nder Rule 43(a), the judge has discretion to allow live

testimony by video for ‘good cause in compelling circumstances and with appropriate

safeguards.’ ”), cert. denied, ___ S. Ct. ___ (2019). Moreover, the Court’s discretion on this

question is supplemented by its “wide latitude in determining the manner in which evidence

is to be presented” under the Federal Rules of Evidence. Parkhurst v. Belt, 567 F.3d 995,

1002 (8th Cir. 2009) (citing Fed. R. Evid. 611(a)).

                                               4
       Conducting a trial by videoconference is certainly not the same as conducting a trial

where witnesses testify in the same room as the factfinder. Thornton v. Snyder, 428 F.3d 690,

697 (7th Cir. 2005), cert. denied, 547 U.S. 1192 (2006). Indeed, “[v]ideoconference

proceedings have their shortcomings.” Id. “ ‘[V]irtual reality is rarely a substitute for actual

presence and . . . even in an age of advancing technology, watching an event on the screen

remains less than the complete equivalent of actually attending it.’ ” Id. (quoting United

States v. Lawrence, 248 F.3d 300, 304 (4th Cir. 2001)). Certain features of testimony useful

to evaluating credibility and persuasiveness, such as “ ‘[t]he immediacy of a living person’ ”

can be lost with video technology, and the “ ‘ability to observe demeanor, central to the fact-

finding process, may be lessened[.]’ ”        Id. (citations omitted).    Accordingly, “remote

transmission [of testimony] is to be the exception and not the rule.” Lopez v. NTI, LLC, 748

F. Supp. 2d 471, 479 (D. Md. 2010).

       Still, advances in technology minimize these concerns.            The near-instantaneous

transmission of video testimony through current technology permits “the jury [or, in a bench

trial, the Court] to see the live witness along with his hesitation, his doubts, his variations of

language, his confidence or precipitancy, [and] his calmness or consideration[.]” In re Vioxx

Prods. Litig., 439 F. Supp. 2d 640, 644 (E.D. La. 2006) (citations omitted) (cleaned up).

Given the speed and clarity of modern videoconference technology, where good cause and

compelling circumstances are shown, such testimony “satisfies the goals of live, in-person

testimony and avoids the short-comings of deposition testimony.” Id.

       “Courts most frequently allow remote testimony in special circumstances, such as

where a vital witness would be endangered or made uncomfortable by appearing in a

                                                5
courtroom.” Eller v. Trans Union, LLC, 739 F.3d 467, 478 (10th Cir. 2013) (citing Parkhurst,

567 F.3d at 997 (child victim of sexual abuse); Jennings v. Bradley, 419 Fed. App’x 594, 598

(6th Cir. 2011) (unpublished) (three witnesses posed security threats while fourth witness

would be deprived of necessary mental health support if forced to testify in person)). Courts

also occasionally permit the use of remote testimony in situations where a witness is located

far from the site of the trial or hearing. Id. (collecting cases). The variations in the case law

illustrate that the question of whether good cause and compelling circumstances exist such

that remote testimony should be permitted is a case-specific question.

       The Advisory Committee Notes to Rule 43(a) are instructive here. After observing

the “good cause in compelling circumstances” requirement, the advisory committee notes that

“[t]ransmission cannot be justified merely by showing that it is inconvenient for the witness

to attend the trial.” Fed. R. Civ. P. 43(a) advisory committee’s note to 1996 amendment.

Rather, “[t]he most persuasive showings of good cause and compelling circumstances are

likely to arise when a witness is unable to attend trial for unexpected reasons, such as accident

or illness, but remains able to testify from a different place.” Id. Notably, the use of

“[c]ontemporaneous transmission may be better than an attempt to reschedule the trial[.]”

Id. (emphasis added).

       Turning to the facts of this case, the Court finds that there is good cause and compelling

circumstances that, with appropriate safeguards, justify the use of contemporaneous remote

video testimony for both Dr. McCrary and Mr. Crawford, as opposed to postponing the trial

any further. First, with respect to good cause, the occurrence of COVID-19—and its impact

on the health and safety of the parties and witnesses—is undoubtably an “unexpected”

                                               6
occurrence that nevertheless still permits witnesses “to testify from a different place.” Fed.

R. Civ. P. 43(a) advisory committee’s note to 1996 amendment. The virus was detected in

China only recently in December 2019, and in three months has spread around the world.3

The International Health Regulations Emergency Committee of the World Health

Organization has declared the virus outbreak a “public health emergency of international

concern” and the United States Health and Human Services Secretary has declared the virus

a “public health emergency.”4      Moreover, the severity of the illness is not yet fully

understood.5 And while the exact method by which the virus spreads is not known with

certainty, the CDC has generally classified the virus as a “community spread” disease that

“spread[s] easily and sustainably in the community[.]”6 Under the circumstances, COVID-

19’s unexpected nature, rapid spread, and potential risk establish good cause for remote

testimony. Indeed, one court faced with a request for a temporary restraining order addressing

the movement of patients infected with COVID-19 considered the virus to pose a “threat of

an immediate and irreparable injury.” City of Costa Mesa v. United States, No. 8:20-cv-

00368-JLS (JDE), 2020 WL 882000, at *1 (C.D. Cal. Feb. 21, 2020). Several courts have

announced COVID-19-related restrictions on in-person appearances.7 And, of particular



3
        See Coronavirus Disease 2019, supra n.1
4
        Id.
5
        Id.
6
        See      How       COVID-19          Spreads,     CDC        (Mar.     10,     2020),
https://www.cdc.gov/coronavirus/2019-ncov/about/transmission.html.
7
        See United States Courts for the Ninth Circuit, March 9, 2020 Announcements,
https://www.ca9.uscourts.gov/content/view.php?pk_id=0000001034; see also United States
District Court for the Eastern District of Texas, Marshall Division, Standing Order Regarding
the Novel Coronavirus (COVID-19) (providing guidance and directing parties to “meet and
                                              7
concern here, the virus has been positively identified near—though not directly in contact

with—                                                       . (See Pl.’s March 10, 2020 Letter

at 1.)

         Compelling circumstances also exist for the witnesses in this case. As PRMI notes in

its letter, Dr. McCrary, who lives in New York, and Mr. Crawford, who lives in Utah, have

requested that they not be ordered to travel to Minnesota to provide testimony on March 12

in light of the COVID-19 virus. (Def.’s March 10, 2020 Letter [Doc. No. 5468] at 2.)




                     The Court is very sympathetic to these concerns, particularly in light of

the many unknowns inherent in a virus outbreak. While the Court is unaware of a case fitting

these exact circumstances, remote testimony is most often permitted “in special

circumstances, such as where a vital witness would be endangered or made uncomfortable by

appearing in a courtroom.” Eller, 739 F.3d at 478. The desire to avoid potentially infecting

family members with a disease whose risk factors, transmission vectors, and characteristics

are not entirely understood certainly falls within that category, particularly where the

witnesses at issue remain “able to testify from a different place” that does not present the risk




confer regarding the appropriate means to conduct [impacted] … trial[s]” and to “consider,
among other things … [w]hether video conferencing would be appropriate and effective”).
                                               8
or discomfort avoided by requiring live testimony. Fed. R. Civ. P. 43(a) advisory committee’s

note to 1996 amendment.

       The Court is also confident that “appropriate safeguards” designed to “ensure accurate

identification of the witness and that protect against influence by persons present with the

witness” can be established through videoconference testimony. Id. Moreover, the Court is

certain that “[a]ccurate transmission” of the contents of the witnesses’ testimony will occur.

Id. Finally, the Court is unpersuaded by defense counsel’s assertions that “[r]equiring

testimony by videoconference” from Dr. McCrary would “severely hinder [his] ability to

convey his testimony (which concerns complicated subject matters) in a clear and

comprehensible manner to the Court.” (Def.’s Mar. 10, 2020 Letter at 2–3.) If this were a

jury trial, the Court’s concerns about clarity would perhaps be heightened. However, as this

is a bench trial, the Court is confident it will adequately understand Dr. McCrary’s testimony,

even through videoconference technology. In any event, any issues with clarity can be

addressed during testimony. See Fed. R. Evid. 614(b) (permitting the Court to examine a

witness regardless of who calls the witness).

       Finally, the Court holds that the use of “[c]ontemporaneous transmission” for remote

testimony is absolutely preferable over “an attempt to reschedule the trial[.]” Fed. R. Civ. P.

43(a) advisory committee’s note to 1996 amendment. This trial has been spread out over

nearly a month and a half, and it is unclear precisely when the Court could schedule additional

trial days in the near future. The next two consecutive open days in the Court’s schedule,

which are in late April 2020, are being held open in light of a pro se criminal jury trial that

may carry over from the preceding week. In addition, the prospect of a delay until late April

                                                9
would prejudice Plaintiff, as it would give PRMI an additional seven to eight weeks to prepare

their damages expert.        Moreover, the COVID-19 outbreak itself presents further

complications, as postponing the trial for any length of time could merely postpone the

possibility of infection at a later date, which itself might require additional delays. Given the

availability of contemporaneous videoconference technology for receiving the testimony of

both Dr. McCrary and Mr. Crawford, such a lengthy delay is untenable. The use of

videoconference technology in this case balances the witnesses’ valid concerns about safety

with the need for expeditious trial proceedings.

       Accordingly, the Court denies PRMI’s request to reschedule the final two days of trial.

Instead, the Court will preside over the final two days of trial by videoconference. The Court

is advised by IT staff in this District that the most reliable, secure video link may be obtained

at other federal courthouses. The parties are therefore directed to conduct their direct and

cross examinations on Thursday and Friday, March 12 and 13 respectively, from a local

federal courthouse of their choice. By 11:00 a.m., Eastern Time, tomorrow, Wednesday,

March 11, 2020, they shall identify the courthouse and the lead IT videoconferencing person

from each courthouse so that our IT videoconferencing staff can communicate with them

promptly. The videoconference link will allow all three locations to be seen on a split screen,

simultaneously.

IT IS SO ORDERED.


Dated: March 10, 2020                               s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge


                                               10
